435 F.2d 562
76 L.R.R.M. (BNA) 2255, 64 Lab.Cas.  P 11,427
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.HARTZELL PROPELLER FAN COMPANY, Respondent.
No. 20361.
United States Court of Appeals, Sixth Circuit.
Jan. 8, 1971.

On Petition to Enforce an Order of National Labor Relations Board.
Corinna Lothar Metcalf, N.L.R.B., Washington, D.C., Arnold Ordman, General Counsel, Dominick L. Manoli, Associate Gen. Counsel, Marcel Mallet-Prevost, Asst. Gen. Counsel, Paul J. Spielberg, Atty., N.L.R.B., Washington, D.C., on the brief, for petitioner.
Joseph A. Yocum, Evansville, Ind., Harry P. Dees, Arthur R. Donovan, Evansville, Ind., on the brief; Kahn, Dees, Donovan & Kahn, Evansville, Ind., of counsel, for respondent.
Before PHILLIPS, Chief Judge, MILLER, Circuit Judge and O'SULLIVAN, Senior Circuit Judge.

ORDER

1
This case is before the Court on the application of the National Labor Relations Board to enforce its order against respondent.  The decision and order of the Board are reported at 173 N.L.R.B. No. 163.


2
The Union won a Board-supervised election by a vote of 71 to 54 and was certified as bargaining representative.  The case involves a review of both the representation proceeding and the unfair labor practice proceeding, including the order requiring respondent to bargain with the Union.  Reference is made to the decision of the Board for a complete recitation of the facts.


3
We find that the decision of the Board is supported by substantial evidence on the record considered as a whole.  N.L.R.B. v. Gafner Automotive & Machine, Inc., 400 F.2d 10 (6th Cir.).


4
It is ordered that the order of the Board be and hereby is enforced.


5
Judge O'SULLIVAN dissents.  He would deny enforcement on the ground that the Union was guilty of acts of coercion, threats and intimidation and that the decision of the Board is not supported by substantial evidence on the record considered as a whole.